Citation Nr: 1218308	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-32 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for kidney cysts.

2.  Entitlement to an increased rating for service connected hypertensive heart disease, currently rated as 30 percent disabling.

3.  Whether the reduction in the disability rating for hypertensive heart disease from 60 percent to 30 percent was proper.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia that denied service connection for kidney cysts and reduced the rating for hypertensive heart disease from 60 to 30 percent.  

The Veteran was afforded a February 2010 hearing before the RO and a February 2012 videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcripts are associated with the record.

The Veteran submitted additional evidence following the last adjudication by the agency of original jurisdiction (AOJ).  It was accompanied by an AOJ waiver of review, and the Board may consider it in the first instance.  38 C.F.R. § 20.1304(c).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that the matter of the reduction in the assigned disability rating for the Veteran's hypertensive heart disease does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  

Nonetheless, in the July 2009 Statement of the Case (SOC), July and December 2011 Supplemental Statements of Case (SSOC), the RO characterized the issue as an increased rating.  The issue certified to Board on VA Form 8 is listed as an increased rating.  In December 2011, the Veteran's representative indicated that the issue on appeal was for an increased rating.  Given the prior characterization, the Board considers the appeal to encompass the issue of an increased rating.  See also Percy v. Shinseki, 23 Vet. App. (2009) (by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue). 

Since the issue of an increased rating is on appeal and the record suggests that service connected disabilities may preclude employment, the issue of a TDIU is raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of an increased rating for hypertensive heart disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence showing both that the Veteran's kidney cysts preexisted active service and were not aggravated during active service; nor were they caused or aggravated by service connected hypertension.    

2.  The Veteran received notice of the proposed reduction of his 60 percent rating for hypertensive heart disease in a July 2008 letter; he was notified of his right to submit additional evidence and request a predetermination hearing. 

3.  A November 2008 rating decision reduced the rating for the Veteran's hypertensive heart disease from 60 percent to 30 percent, effective February 1, 2009. 

4.  At the time of the November 2008 rating decision, the 60 percent rating for hypertensive heart disease had been in effect for less than five years. 

5.  The evidence is in relative equipoise as to whether a material improvement in the Veteran's hypertensive heart disease under the ordinary conditions of his life occurred. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for kidney cysts have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2011). 

2.  The reduction of the rating for the Veteran's hypertensive heart disease from 60 percent to 30 percent, effective February 1, 2009, was not proper, and restoration of the 60 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1-4.7, 4.100, 4.104 Diagnostic Code 7007 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the appeal for restoration of a 60 percent rating for service connected hypertensive heart disorder, this issue is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in September 2008, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, private medical records, and Social Security Administration (SSA) records.  Additionally, the Veteran was provided an adequate VA examination in September 2008 for his service connection claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the February 2010 and February 2012 hearings, the issues on appeal were identified and the respective hearing officials inquired about evidence of an etiology.  The Veteran provided testimony as to all renal treatment received and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  He submitted additional evidence following the February 2012 hearing in support of his claim.  The duties imposed by Bryant were thereby met.
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

II.  Service connection for kidney cysts  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including nephritis, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions exist to assist Veterans in establishing direct service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence (CUE) that the injury or disease in question existed (1) prior to service and that (2) it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).  A preexisting injury or disease also is presumed to have been aggravated by a Veteran's service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by CUE, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  

Temporary or intermittent flare-ups of a preexisting injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green, supra.; Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Thus, "a lasting worsening," or worsening that existed not only at the time of separation but currently still exists, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996). 

CUE is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258  (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than CUE).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261, 263 (Nebeker, C.J., concurring in part and dissenting in part).  The CUE evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

If the presumption of soundness is not rebutted, the claim becomes one for ordinary service connection rather than for compensation based on aggravation.  Wagner, supra.

For preexisting disabilities of a congenital nature, a congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature." VAOPGCPREC 82-90 (July 18, 1990). Direct service connection may be established for a disease of congenital origin.  For instance, a congenital disease can be incurred or aggravated in service in that it first manifests during service or preexisted service but progresses at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  

A congenital defect is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.309(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  The presumption of soundness applies to a congenital disease, but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA amended 38 C.F.R. § 3.310, effective October 10, 2006, to incorporate explicitly the holding in Allen.  71 Fed. Reg. 52,744 -52,747 (2006) (codified at 38 C.F.R. § 3.310 (2011)).  

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records are entirely negative for evidence of any kidney disorder.  Rather, the Veteran contends that his kidney cysts are secondary to service connected hypertension.  

Private medical records, dated in December 1999, showed that the Veteran sought medical attention for genitourinary symptoms.  He had a CT scan of his abdomen, which revealed bilateral renal cysts.  However, the physician's notes suggested that the renal cysts were asymptomatic and should not cause renal hypertension.  A March 2000 kidney MRI study was unremarkable.  

In January 2001, the Veteran had low back pain associated with kidney "flare-up."  He continued treatment for low back and sacroiliac joint pain.  

In September 2008, the Veteran underwent a VA genitourinary examination.  He reported being treated for a kidney stone sometime in the 1980s and was found to have cystic renal disease.  The examiner reviewed several medical studies of the Veteran's kidneys confirming the presence of renal cysts.  Currently, the Veteran had right flank pain and urinary symptoms.  Clinical examination included a normal bladder examination.  The examiner diagnosed cystic renal disease and stated that it is not caused by or aggravated by service connected hypertension.  He stated that medical literature shows that cystic renal disease is not caused or aggravated by hypertension.  Rather, cystic renal disease is a cause of hypertension.  He also reported that cystic renal disease is a congenital disease.    

At the February 2010 RO hearing, the Veteran reported that he did not recall ever being informed about an etiology for renal cysts.  However, at the February 2012 hearing, the Veteran stated that Dr. S. indicated that there was a relationship between hypertension and renal cysts.  He also affirmed that he did not have any renal type symptoms (i.e. kidney stones) until the 1980s.  

Review of the record raises the issue of whether kidney cysts are secondary to hypertension.  38 C.F.R. § 3.310.  As explained below, the Board finds that there is clear and unmistakable evidence showing that kidney cysts both preexisted service and were not aggravated therein.  This finding precludes any showing that kidney cysts were a disability that arose secondary to hypertension.  38 C.F.R. § 3.310(a).  However, since kidney cysts are found to be a preexisting congenital disease as explained below, consideration must be given as to whether they were aggravated by service connected hypertension.  Quirin, supra.; 38 C.F.R. § 3.310(b).  

In the September 2008 VA examination report, the examiner stated that cystic renal disease was not aggravated by hypertension.  He explained that cystic renal disease is a known cause of hypertension, but that hypertension does not cause cystic renal disease.  The examiner indicated that he reviewed medical literature in forming his medical conclusion.  His opinion is plausible and consistent.  It is based upon an accurate review of the record.  Barr, supra.  There is no additional medical evidence undermining the September 2008 VA examiner's opinion.  For these reasons, the Board considers the September 2008 VA examiner's opinion probative.  Madden, supra.  Accordingly, the probative evidence weighs against a finding that service connected hypertension aggravated the kidney cysts.          

The Board has also considered whether direct service connection is warranted.  38 C.F.R. § 3.303.  In this regard, the evidence raises the issue of whether kidney cysts are a preexisting disability since the September 2008 examiner classified them as a congenital disease.  Generally, service connection is allowed for congenital diseases, but not defects, that are aggravated in service.  Quirin, supra.  The September 2008 VA examiner stated that kidney cysts were a "congenital disease" and they will be treated as such for purposes of analysis.  Id.

The February 1968 entrance examination is entirely silent for renal complaints or clinical findings.  Thus, the Veteran is presumed to be in sound renal condition at entrance into service.  38 C.F.R. § 3.304(b).  However, the September 2008 examiner stated that renal cysts were a congenital disease.  Congenital means "existing at, and usually before, birth."  See Dorland's Illustrated Medical Dictionary 410 (31st ed. 2007).  Although the CUE standard is an onerous standard requiring undebatable evidence, the classification of kidney cysts as congenital on its face meets the CUE standard.  Cotant, supra.  Consequently, the Board finds the September 2008 VA examiner's characterization of renal cysts as a congenital disease to be CUE that they preexisted service.  See id.   

There is no medical or lay evidence suggesting that the Veteran had any type of kidney disorder during active service.  Rather, the Veteran asserts that his kidney cysts are secondary to hypertension as opposed to any event, injury, or disease in service.  See February 2010 and February 2012 hearings.  The September 2008 VA examiner provided a probative opinion that kidney cysts were not aggravated by service connected hypertension.  Given that there is absolutely no medical or lay evidence of renal problems in service and the September 2008 VA examiner's opinion, the Board finds that there is CUE that kidney cysts were not aggravated by service.  Kent, supra.; Cotant, supra.        

In summary, the record includes CUE both that kidney cysts preexisted service and were not aggravated during service.  38 C.F.R. §§ 3.304, 3.306.  The evidence does not show that they are aggravated by service connected hypertension.  38 C.F.R. § 3.310(b).  For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for kidney cysts must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

III.  Rating Reduction

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In July 2008, the RO notified the Veteran that it proposed to reduce his rating for hypertensive heart disease from 60 percent to 30 percent.  He was informed that he had 60 days to submit additional evidence showing that his compensation payments should continue at their current level.  He was also informed that he could request a personal hearing within 30 days of the notice.  In September 2008, the Veteran requested a hearing, but withdrew his hearing request in lieu of an updated examination, which took place in October 2008.  

On November 20, 2008, the RO informed the Veteran that it had considered additional evidence, but maintained the proposed rating reduction.  The proposed rating reduction was scheduled for February 1, 2009.  The Veteran was informed of his right to appeal the decision.  The Board finds that the RO adequately notified the Veteran about the proposed rating reduction.  See id.

The Board observes that there are additional requirements for rating reductions for ratings that have continued for long periods at the same level (5 years or more).  38 C.F.R. § 3.344 (a), (b).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344 (c).

At the time of the November 2008 reduction, the 60 percent rating for the Veteran's hypertensive heart disease had been in effect since October 2004.  Thus, as the rating for hypertensive heart disease had been in effect for less than five years, the provisions of 38 C.F.R. § 3.344 (a), (b), which provide additional regulatory protection to rating reductions, do not apply. 

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements which are applicable to all rating reductions, including those which have been in effect for less than five years.  Brown, 5 Vet. App. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id., 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a Veteran's disability.  Id. 

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms. Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

The Veteran's hypertensive heart disease is rated under 38 C.F.R. § 4.104, DC 7007. Under DC 7007, a 30 percent disability is warranted for a workload of greater than 5 METs, but not greater than 7 METs, that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent disability rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope or where there is left ventricular dysfunction with an ejection fraction (LVEF) of 30 percent to 50 percent. 

A 100 percent rating is warranted where there is documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2). 

In addition, 38 C.F.R. § 4.100 provides the following rating considerations: 

(1) Whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained. 

(2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication, when the LVEF has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year and when a 100 percent evaluation can be assigned on another basis. 

(3) If LVEF testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of a Veteran's cardiovascular disability.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing id. at 54. 

At the January 2006 VA heart examination, the Veteran complained of angina, dyspnea upon moderate exertion, fatigue, and frequent dizziness.  The examiner noted that the Veteran was treated for congestive heart failure in June 2003, but determined that it was not chronic.  He also noted a history of hypertensive heart disease of mild severity.  Electrocardiogram (ECG) results were normal without evidence of ischemia or prior infarction.  LVEF was 48 percent.  ECG was positive for sinus bradycardia, but otherwise normal.  X-rays of the chest was unremarkable.  The examiner diagnosed diastolic dysfunction.  He commented that it initially presented as congestive heart failure in June 2003.  He did not find evidence of coronary artery disease. 

In February 2006, the RO awarded a 60 percent rating for hypertensive heart disease based upon a January 2006 VA examination report showing LVEF of 48 percent.  

VA reexamined the Veteran in May 2006.  He again reported having angina and dyspnea upon mild exertion, fatigue, and dizziness.  Clinical cardiac examination showed a Grade II/VI systolic murmur.  The examiner reviewed the January 2006 test results and obtained an updated chest X-ray, which did not show any changes.  He commented that LVEF was above 50 percent.  He reported that the murmur was due to minimal mitrial regurgitation and was not significant.  He also characterized the chronic heart failure as related to diastolic dysfunction.  However, he noted that diastolic dysfunction was being successfully treated as it was not found upon cardiac catherization or ECHO testing.  

VA treatment records, dated in July 2006, showed that the Veteran visited the emergency room following a brief episode of chest pain.  He reported having a private cardiac catherization in 2002 and stress test in January 2006, both of which were normal.  

During 2007 and 2008, the Veteran sought treatment from his primary care physician, Dr. A.F., for diagnosed chronic heart failure.  In a treatment note from March 2008, Dr. A.F. noted that the Veteran denied complaints of dyspnea or chest pain.  However in August 2008, the Veteran reported dyspnea upon exertion, but then denied it in September 2008 and March and September 2009.  

In March 2008, the Veteran had another VA heart examination.  He reported having angina and dyspnea upon moderate exertion, fatigue, and dizziness.  Clinical examination again showed a Grade I/VI systolic murmur.  The examiner stated that stress testing could not be conducted due to the Veteran's right ankle fracture.  He estimated that symptoms would occur with an 8 to 10 activity level and that the Veteran could walk a mile.  However, he noted that his estimation was not as accurate as an evaluation.  He commented that chronic congestive heart failure was not present.  LVEF was noted to be 55 percent.  The examiner reviewed prior October 2007 ECHO showing normal left ventricle systolic function and mild mitral regurgitation with LVEF estimated above 55 percent.  Current ECG was significant for sinus bradycardia, but otherwise normal.  The examiner assessed a normal left ventricle systolic function.  He cited findings of normal left ventricle cavity size and function, normal wall motion, and an ejection fraction above 55 percent.  

VA treatment records, dated in September 2008, showed the LVEF was above 40 percent.  The Veteran limited his complaints to fatigue.  

Dr. A.F. submitted a September 2008 letter detailing the Veteran's heart disease.  He noted that the Veteran had difficulty controlling his hypertension.  The Veteran occasionally had elevated readings despite taking several medications.  Dr. A.F. stated that the Veteran had chronic heart failure, citing a mild exacerbation in August 2006.  He concluded that because of the Veteran's compliance with treatment his heart condition had not deteriorated at the expected pace.   

The Veteran was afforded an updated VA heart examination in October 2008.  The examiner noted the Veteran's prior history and commented that he had no change in heart symptoms over the past year.  The Veteran reported having fatigue, angina, dizziness, and dyspnea upon moderate exertion.   He walked a half to three and a quarter mile per day.  Exercise stress testing was performed and showed a METS of 12.1 and LVEF of 64 percent.  The examiner diagnosed hypertensive heart disease.  He opined that the Veteran was capable of moderate physical and sedentary employment with hypertension controlled by medication.  

In January 2009, the Veteran contended that the October 2008 VA examination was inadequate.  He reported that the VA examiner was not respectful towards him.  He expressed concern that the examiner did not realize that his stroke medication included aspirin.  

In February 2009, the Veteran visited the VA emergency room upon complaints of chest pain.  Clinical examination showed regular heart rate and rhythm without murmurs.  EKG showed some bradycardia, but was otherwise normal.  The examiner assessed atypical chest pain and discharged the Veteran in stable condition.  

VA cardiac treatment records, dated in September 2009, reflected that the Veteran complained of chest pain and dyspnea upon exertion.  He had occasional trouble breathing over the past two to three years.  Medication relieved the symptoms fairly promptly.  He stated that he had dyspnea when walking uphill or upstairs.  He had left chest pain that radiated across his chest and up to his jar and ear.  He occasionally had orhopnea and edema in his lower extremities.  Occasionally, he had dizziness unrelated to palpitations.  Clinical examination showed regular heart rate and rhythm without murmurs.  The examiner assessed variable threshold angina.  

The Veteran underwent cardiac catherization in October 2009.  LVEF was 55 percent with normal wall motion.  No mitral valve regurgitation was found.  

VA cardiac treatment records, dated in January 2010, showed that the Veteran's activities were limited by fatigue.  He had occasional chest flutter.  Clinical examination showed regular heart rate and rhythm without murmurs.  He assessed single branch vessel borderline coronary artery disease with stable variable threshold angina.  He ordered a 30 day event for evaluation of heart palpitation.  

The Veteran was afforded a RO hearing in February 2010.  He asserted that the VA examination used to reduce his heart rating was inadequate.  He stated that the examination was brief and he only had an EKG test.  He reported that dyspnea limited many activities.  It occurred walking short distances and limited him to carrying light objects.  

VA cardiac treatment records from March 2010 showed that the 30 day event monitor given in January did not show any arrhythmias.  The Veteran stated that his dyspnea upon walking uphill occurred on rare occasions and not consistently.  He continued to have intermittent fluttering.  Clinical examination showed regular heart rate and rhythm without murmurs.  The examiner continued the assessment of single branch vessel borderline coronary artery disease with stable variable threshold angina and added palpitations without documented arrhythmias.   

Dr. A.F. treatment notes from September 2010 showed that the Veteran an episode of mild, dull, constant chest tightness while working outside in the heat.  EKG was normal.  Dr. A.F. assessed it as heat exhaustion based upon EKG results, but recommend cardiac follow-up.  

At the February 2012 Board hearing, the Veteran stated that his last cardiac consultation was in September or October 2011.  He periodically went in for cardiac check-ups.  He was hospitalized in December 2011.  He stated that he had increased symptoms of dyspnea and fatigue since his last VA examination in October 2008.    

Review of the record shows that after the January 2006 VA examination, objective measurement of heart symptoms more closely approximated the 30 percent rating criteria.  See 38 C.F.R. § 4.104, DC 7007.  In March 2008, the Veteran's LVEF was 55 percent.  See March 2008 VA examination report.  Subsequent clinical findings made in October 2008 and October 2009 also showed LVEF above 50 percent and in October 2008 reflected a workload of 12.1 METS. See October 2008 VA examination report; October 2009 VA cardiac catherization.  Additionally, there are several clinical visits to Dr. A.F. showing that the Veteran denied dyspnea.  See private medical records from March and September 2008; March and September 2009.  

Nonetheless, in the case of rating reductions, consideration must be given as to whether an improvement actually occurred, such as improvement in ability to function under ordinary conditions of life and work.  Brown, supra.  

In this respect, the Board notes that in March 2008 and October 2009 the Veteran's LVEF was 55 percent, which is close to the 60 percent rating criteria's LVEF cut off of 50 percent.  See 38 C.F.R. § 4.104, DC 7007.  The Veteran's treating private physician characterized the Veteran's heart condition as stabilization, rather than an improvement.  See Dr. A.F. September 2008 letter.  Additionally, the lay evidence presented at the DRO and Board hearings showed that the Veteran was significantly limited in many activities due to dyspnea.  

Overall, the Board finds the evidence is in relative equipoise as to whether an improvement occurred.  The objective LVEF and METS test results suggest improvement in the Veteran's heart function.  In addition, the Veteran occasionally denied dyspnea problems.  Nonetheless, various statements and testimony given by the Veteran and Dr. A.F.'s September 2008 letter weigh against finding an improvement in the ability to function under ordinary conditions of life and work.  Brown, supra.  Considering the record as a whole, the evidence remains in relative equipoise as to whether an improvement actually occurred in ability to function under ordinary conditions of life and work.  Id.  The Board resolves reasonable doubt in favor of the Veteran, and a restoration of a 60 percent rating for hypertensive heart disease is granted.  


ORDER

Service connection for kidney cysts is denied.

A restoration of a 60 percent rating for hypertensive heart disease is granted. 


REMAND

A Veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability. Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)). 

At the February 2012 hearing, the Veteran reported that he had increased cardiac symptoms and had recent cardiac treatment at the VA Medical Center in Huntington, West Virginia (Huntington VAMC).  The Veteran was last afforded a VA heart examination in October 2008.  In this instance, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected hypertensive heart disease is triggered. 

The Veteran also stated that he recently had cardiac treatment at the VA Medical Center in Huntingdon, West Virginia (Huntington VAMC).  The most recent VA treatment records are from March 2010.  The RO/AMC must obtain all VA treatment records beginning from March 2010.  

Regarding entitlement to TDIU raised as part of the increase rating claim, the Court has held that for TDIU claims, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The updated VA heart examination must include an opinion as to the Veteran's employment capabilities as detailed in the instructions below.  

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain all VA treatment records for concerning the Veteran's hypertensive heart condition beginning in March 2010. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.  If any VA records cannot be located, the efforts to locate the VA records must be documented in a formal finding of unavailability.  

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  After completion of the above, the Veteran should be scheduled for a VA examination to determine the current level of severity of his service-connected hypertensive heart disease.  The Veteran's claims file, access to the Veteran's Virtual VA efolder, and a copy of this remand must be provided to the examiner.  All necessary tests and studies should be performed and the examiner should describe in detail all symptomatology associated with the Veteran's hypertensive heart disability.  The examiner should specifically address the following: 

(a) Determine the Veteran's METs and indicate whether he has dyspnea, fatigue, angina, dizziness, or syncope as a result of his METs. 

(b) Indicate whether the Veteran has cardiac hypertrophy or dilation, as evidenced by electrocardiogram, echocardiogram, or X-ray. 

(c) Determine whether the Veteran has left ventricular dysfunction; and if so, determine what the Veteran's ejection fraction (LVEF) is.

(d) Determine whether the Veteran has chronic congestive heart failure and if so, describe the nature and extent of it. 

(e) Provide an opinion as to whether the Veteran's service connected disabilities of: hypertensive heart disorder rated as 60 percent disabling; hypertension rated as 10 percent disabling; and tinea pedis and erectile dysfunction both rated noncompensable disabling; either jointly or singly preclude employment consistent with the Veteran's occupational experience and education.  

3. After completion of the above, the claim should be reviewed in light of any new evidence. If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


